       Case 1:15-md-02657-FDS Document 1705 Filed 10/24/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


                                                MDL No. 1:15-md-2657-FDS
 IN RE : ZOFRAN® (ONDANSETRON)
 PRODUCTS LIABILITY LITIGATION
                                                This document relates to: All Actions




 DEFENDANT GLAXOSMITHKLINE LLC’S MOTION TO IMPOUND ITS REPLY
  MEMORANDUM IN FURTHER SUPPORT OF ITS MOTION TO COMPEL DR.
ZAMBELLI-WEINER TO PRODUCE DOCUMENTS AND FOR LEAVE FOR SECOND
                         DEPOSITION

       GlaxoSmithKline LLC (“GSK”) moves to impound its Reply Memorandum in Further

Support of Its Motion to Compel Dr. Zambelli-Weiner to Produce Documents and for Leave for

Second Deposition and exhibits in support. GSK contemporaneously submits a Declaration in

Support of this Motion. GSK will submit the sealed documents to the Court marked “FILED

UNDER SEAL.”

       The Reply Memorandum in Further Support and attached exhibits discuss and contain

documents and information marked confidential pursuant to the protective order. To preserve

confidentiality, GSK hereby requests that the Court impound the documents. Pursuant to MDL

Order No. 13 and Local Rule 7.2, the Court should grant GSK’s Motion, and the filing should

“remain under seal until further order of the Court.” MDL Order No. 13 (Doc. 242), at 12. GSK

will separately file a public redacted version of the Reply Memorandum in Further Support

       WHEREFORE, GSK respectfully requests that this Court grant its Motion to Impound.
      Case 1:15-md-02657-FDS Document 1705 Filed 10/24/19 Page 2 of 3



Dated: October 24, 2019


                                 Respectfully submitted,

                                 /s/ Jennifer Stonecipher Hill
                                 Madeleine M. McDonough
                                 Jennifer M. Stevenson
                                 Jennifer Stonecipher Hill
                                 SHOOK, HARDY & BACON L.L.P.
                                 2555 Grand Blvd.
                                 Kansas City, MO 64108
                                 Telephone: (816) 474-6550
                                 Facsimile: (816) 421-5547
                                 mmcdonough@shb.com
                                 jstevenson@shb.com
                                 jshill@shb.com
                                 Admitted pro hac vice

                                 Attorneys for Defendant GlaxoSmithKline LLC




                                     2
        Case 1:15-md-02657-FDS Document 1705 Filed 10/24/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 3
